

116 HR 8440 IH: Disaster Tax Relief Act of 2020
U.S. House of Representatives
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8440IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2020Mr. Thompson of California (for himself, Mr. Blumenauer, and Ms. Finkenauer) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide disaster tax relief.1.Short title; table of contents(a)Short titleThis Act may be cited as the Disaster Tax Relief Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Special disaster-related rules for use of retirement funds.Sec. 4. Employee retention credit for employers affected by qualified disasters.Sec. 5. Other disaster-related tax relief provisions.Sec. 6. Treatment of certain possessions.2.DefinitionsFor purposes of this Act—(1)Qualified disaster area(A)In generalThe term qualified disaster area means any area with respect to which a major disaster was declared, during the period beginning on December 28, 2019, and ending on the date which is 60 days after the date of the enactment of this Act, by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act if the incident period of the disaster with respect to which such declaration is made begins on or before the date of the enactment of this Act.(B)COVID–19 exceptionSuch term shall not include any area with respect to which such a major disaster has been so declared only by reason of COVID–19.(2)Qualified disaster zoneThe term qualified disaster zone means that portion of any qualified disaster area which was determined by the President, during the period beginning on December 28, 2019, and ending on the date which is 60 days after the date of the enactment of this Act, to warrant individual or individual and public assistance from the Federal Government under the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of the qualified disaster with respect to such disaster area.(3)Qualified disasterThe term qualified disaster means, with respect to any qualified disaster area, the disaster by reason of which a major disaster was declared with respect to such area.(4)Incident periodThe term incident period means, with respect to any qualified disaster, the period specified by the Federal Emergency Management Agency as the period during which such disaster occurred (except that for purposes of this Act such period shall not be treated as beginning before December 28, 2019, or ending after the date which is 30 days after the date of the enactment of this Act).3.Special disaster-related rules for use of retirement funds(a)Tax-Favored withdrawals from retirement plans(1)In generalSection 72(t) of the Internal Revenue Code of 1986 shall not apply to any qualified disaster distribution.(2)Aggregate dollar limitation(A)In generalFor purposes of this subsection, the aggregate amount of distributions received by an individual which may be treated as qualified disaster distributions for any taxable year shall not exceed the excess (if any) of—(i)$100,000, over(ii)the aggregate amounts treated as qualified disaster distributions received by such individual for all prior taxable years.(B)Treatment of plan distributionsIf a distribution to an individual would (without regard to subparagraph (A)) be a qualified disaster distribution, a plan shall not be treated as violating any requirement of the Internal Revenue Code of 1986 merely because the plan treats such distribution as a qualified disaster distribution, unless the aggregate amount of such distributions from all plans maintained by the employer (and any member of any controlled group which includes the employer) to such individual exceeds $100,000.(C)Controlled groupFor purposes of subparagraph (B), the term controlled group means any group treated as a single employer under subsection (b), (c), (m), or (o) of section 414 of the Internal Revenue Code of 1986.(D)Special rule for individuals affected by more than one disasterThe limitation of subparagraph (A) shall be applied separately with respect to distributions made with respect to each qualified disaster.(3)Amount distributed may be repaid(A)In generalAny individual who receives a qualified disaster distribution may, at any time during the 3-year period beginning on the day after the date on which such distribution was received, make 1 or more contributions in an aggregate amount not to exceed the amount of such distribution to an eligible retirement plan of which such individual is a beneficiary and to which a rollover contribution of such distribution could be made under section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16), of the Internal Revenue Code of 1986, as the case may be.(B)Treatment of repayments of distributions from eligible retirement plans other than IRAsFor purposes of the Internal Revenue Code of 1986, if a contribution is made pursuant to subparagraph (A) with respect to a qualified disaster distribution from an eligible retirement plan other than an individual retirement plan, then the taxpayer shall, to the extent of the amount of the contribution, be treated as having received the qualified disaster distribution in an eligible rollover distribution (as defined in section 402(c)(4) of such Code) and as having transferred the amount to the eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution.(C)Treatment of repayments of distributions from IRAsFor purposes of the Internal Revenue Code of 1986, if a contribution is made pursuant to subparagraph (A) with respect to a qualified disaster distribution from an individual retirement plan (as defined by section 7701(a)(37) of such Code), then, to the extent of the amount of the contribution, the qualified disaster distribution shall be treated as a distribution described in section 408(d)(3) of such Code and as having been transferred to the eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution.(4)DefinitionsFor purposes of this subsection—(A)Qualified disaster distributionExcept as provided in paragraph (2), the term qualified disaster distribution means any distribution from an eligible retirement plan made—(i)on or after the first day of the incident period of a qualified disaster and before the date which is 180 days after the date of the enactment of this Act, and(ii)to an individual whose principal place of abode at any time during the incident period of such qualified disaster is located in the qualified disaster area with respect to such qualified disaster and who has sustained an economic loss by reason of such qualified disaster.(B)Eligible retirement planThe term eligible retirement plan shall have the meaning given such term by section 402(c)(8)(B) of the Internal Revenue Code of 1986.(5)Income inclusion spread over 3-year period(A)In generalIn the case of any qualified disaster distribution, unless the taxpayer elects not to have this paragraph apply for any taxable year, any amount required to be included in gross income for such taxable year shall be so included ratably over the 3-taxable-year period beginning with such taxable year.(B)Special ruleFor purposes of subparagraph (A), rules similar to the rules of subparagraph (E) of section 408A(d)(3) of the Internal Revenue Code of 1986 shall apply.(6)Special rules(A)Exemption of distributions from trustee to trustee transfer and withholding rulesFor purposes of sections 401(a)(31), 402(f), and 3405 of the Internal Revenue Code of 1986, qualified disaster distributions shall not be treated as eligible rollover distributions.(B)Qualified disaster distributions treated as meeting plan distribution requirementsFor purposes the Internal Revenue Code of 1986, a qualified disaster distribution shall be treated as meeting the requirements of sections 401(k)(2)(B)(i), 403(b)(7)(A)(ii), 403(b)(11), and 457(d)(1)(A) of such Code.(b)Recontributions of withdrawals for home purchases(1)Recontributions(A)In generalAny individual who received a qualified distribution may, during the applicable period, make 1 or more contributions in an aggregate amount not to exceed the amount of such qualified distribution to an eligible retirement plan (as defined in section 402(c)(8)(B) of the Internal Revenue Code of 1986) of which such individual is a beneficiary and to which a rollover contribution of such distribution could be made under section 402(c), 403(a)(4), 403(b)(8), or 408(d)(3), of such Code, as the case may be.(B)Treatment of repaymentsRules similar to the rules of subparagraphs (B) and (C) of subsection (a)(3) shall apply for purposes of this subsection.(2)Qualified distributionFor purposes of this subsection, the term qualified distribution means any distribution—(A)described in section 401(k)(2)(B)(i)(IV), 403(b)(7)(A)(ii) (but only to the extent such distribution relates to financial hardship), 403(b)(11)(B), or 72(t)(2)(F), of the Internal Revenue Code of 1986,(B)which was to be used to purchase or construct a principal residence in a qualified disaster area, but which was not so used on account of the qualified disaster with respect to such area, and(C)which was received during the period beginning on the date which is 180 days before the first day of the incident period of such qualified disaster and ending on the date which is 30 days after the last day of such incident period.(3)Applicable periodFor purposes of this subsection, the term applicable period means, in the case of a principal residence in a qualified disaster area with respect to any qualified disaster, the period beginning on the first day of the incident period of such qualified disaster and ending on the date which is 180 days after the date of the enactment of this Act.(c)Loans from qualified plans(1)Increase in limit on loans not treated as distributionsIn the case of any loan from a qualified employer plan (as defined under section 72(p)(4) of the Internal Revenue Code of 1986) to a qualified individual made during the 180-day period beginning on the date of the enactment of this Act—(A)clause (i) of section 72(p)(2)(A) of such Code shall be applied by substituting $100,000 for $50,000, and(B)clause (ii) of such section shall be applied by substituting the present value of the nonforfeitable accrued benefit of the employee under the plan for one-half of the present value of the nonforfeitable accrued benefit of the employee under the plan.(2)Delay of repaymentIn the case of a qualified individual (with respect to any qualified disaster) with an outstanding loan (on or after the first day of the incident period of such qualified disaster) from a qualified employer plan (as defined in section 72(p)(4) of the Internal Revenue Code of 1986)—(A)if the due date pursuant to subparagraph (B) or (C) of section 72(p)(2) of such Code for any repayment with respect to such loan occurs during the period beginning on the first day of the incident period of such qualified disaster and ending on the date which is 180 days after the last day of such incident period, such due date shall be delayed for 1 year (or, if later, until the date which is 180 days after the date of the enactment of this Act),(B)any subsequent repayments with respect to any such loan shall be appropriately adjusted to reflect the delay in the due date under subparagraph (A) and any interest accruing during such delay, and(C)in determining the 5-year period and the term of a loan under subparagraph (B) or (C) of section 72(p)(2) of such Code, the period described in subparagraph (A) of this paragraph shall be disregarded.(3)Qualified individualFor purposes of this subsection, the term qualified individual means any individual—(A)whose principal place of abode at any time during the incident period of any qualified disaster is located in the qualified disaster area with respect to such qualified disaster, and(B)who has sustained an economic loss by reason of such qualified disaster.(d)Provisions relating to plan amendments(1)In generalIf this subsection applies to any amendment to any plan or annuity contract, such plan or contract shall be treated as being operated in accordance with the terms of the plan during the period described in paragraph (2)(B)(i).(2)Amendments to which subsection applies(A)In generalThis subsection shall apply to any amendment to any plan or annuity contract which is made—(i)pursuant to any provision of this section, or pursuant to any regulation issued by the Secretary or the Secretary of Labor under any provision of this section, and(ii)on or before the last day of the first plan year beginning on or after January 1, 2020, or such later date as the Secretary may prescribe.In the case of a governmental plan (as defined in section 414(d) of the Internal Revenue Code of 1986), clause (ii) shall be applied by substituting the date which is 2 years after the date otherwise applied under clause (ii). (B)ConditionsThis subsection shall not apply to any amendment unless—(i)during the period—(I)beginning on the date that this section or the regulation described in subparagraph (A)(i) takes effect (or in the case of a plan or contract amendment not required by this section or such regulation, the effective date specified by the plan), and(II)ending on the date described in subparagraph (A)(ii) (or, if earlier, the date the plan or contract amendment is adopted),the plan or contract is operated as if such plan or contract amendment were in effect, and (ii)such plan or contract amendment applies retroactively for such period.4.Employee retention credit for employers affected by qualified disasters(a)In generalFor purposes of section 38 of the Internal Revenue Code of 1986, in the case of an eligible employer, the 2020 qualified disaster employee retention credit shall be treated as a credit listed at the end of subsection (b) of such section. For purposes of this subsection, the 2020 qualified disaster employee retention credit for any taxable year is an amount equal to 40 percent of the qualified wages with respect to each eligible employee of such employer for such taxable year. The amount of qualified wages with respect to any employee which may be taken into account under this subsection by the employer for any taxable year shall not exceed $6,000 (reduced by the amount of qualified wages with respect to such employee which may be so taken into account for any prior taxable year).(b)DefinitionsFor purposes of this section—(1)Eligible employerThe term eligible employer means any employer—(A)which conducted an active trade or business in a qualified disaster zone at any time during the incident period of the qualified disaster with respect to such qualified disaster zone, and(B)with respect to whom the trade or business described in subparagraph (A) is inoperable at any time during the period beginning on the first day of the incident period of such qualified disaster and ending on the date of the enactment of this Act, as a result of damage sustained by reason of such qualified disaster.(2)Eligible employeeThe term eligible employee means with respect to an eligible employer an employee whose principal place of employment with such eligible employer (determined immediately before the qualified disaster referred to in paragraph (1)) was in the qualified disaster zone referred to in such paragraph.(3)Qualified wagesThe term qualified wages means wages (as defined in section 51(c)(1) of the Internal Revenue Code of 1986, but without regard to section 3306(b)(2)(B) of such Code) paid or incurred by an eligible employer with respect to an eligible employee at any time on or after the date on which the trade or business described in paragraph (1) first became inoperable at the principal place of employment of the employee (determined immediately before the qualified disaster referred to in such paragraph) and before the earlier of—(A)the date on which such trade or business has resumed significant operations at such principal place of employment, or(B)the date which 150 days after the last day of the incident period of the qualified disaster referred to in paragraph (1).Such term shall include wages paid without regard to whether the employee performs no services, performs services at a different place of employment than such principal place of employment, or performs services at such principal place of employment before significant operations have resumed. Such term shall not include any wages taken into account under section 2301 of the Coronavirus Aid, Relief, and Economic Security Act. (c)Special rules(1)Employee not taken into account more than onceAn employee shall not be treated as an eligible employee for purposes of this subsection for any period with respect to any employer if such employer is allowed a credit under section 51 of the Internal Revenue Code of 1986 with respect to such employee for such period.(2)Denial of double benefitAny wages taken into account in determining the credit allowed under this section shall not be taken into account as wages for purposes of sections 41, 45A, 45P, 45S, 51, and 1396 of the Internal Revenue Code of 1986.(3)Certain other rules to applyFor purposes of this subsection, rules similar to the rules of sections 51(i)(1), 52, and 280C(a), of the Internal Revenue Code of 1986, shall apply.(d)Election To not take certain wages into account(1)In generalThis section shall not apply to qualified wages paid by an eligible employer with respect to which such employer makes an election (at such time and in such manner as the Secretary may prescribe) to have this section not apply to such wages.(2)Coordination with paycheck protection programThe Secretary, in consultation with the Administrator of the Small Business Administration, shall issue guidance providing that payroll costs paid or incurred during the covered period shall not fail to be treated as qualified wages under this section by reason of an election under paragraph (1) to the extent that a covered loan of the eligible employer is not forgiven by reason of a decision under section 1106(g) of the CARES Act. Terms used in the preceding sentence which are also used in section 1106 of such Act shall have the same meaning as when used in such section.(e)Amendment to paycheck protection programSection 1106(a)(8) of the CARES Act is amended by inserting , except that such costs shall not include qualified wages taken into account in determining the credit allowed under section 4 of the Disaster Tax Relief Act of 2020 before the period at the end.5.Other disaster-related tax relief provisions(a)Special rules for qualified disaster relief contributions(1)In generalIn the case of a qualified disaster relief contribution made by a corporation—(A)section 2205(a)(2)(B) of the CARES Act shall be applied first to qualified contributions without regard to any qualified disaster relief contributions and then separately to such qualified disaster relief contribution, and(B)in applying such section to such qualified disaster relief contributions, clause (i) thereof shall be applied—(i)by substituting 100 percent for 25 percent, and(ii)by treating qualified contributions other than qualified disaster relief contributions as contributions allowed under section 170(b)(2) of the Internal Revenue Code of 1986.(2)Qualified disaster relief contributionFor purposes of this subsection, the term qualified disaster relief contribution means any qualified contribution (as defined in section 2205(a)(3) of the CARES Act) if—(A)such contribution—(i)is paid, during the period beginning on December 28, 2019, and ending on the date which is 60 days after the date of the enactment of this Act, and(ii)is made for relief efforts in one or more qualified disaster areas,(B)the taxpayer obtains from such organization contemporaneous written acknowledgment (within the meaning of section 170(f)(8) of such Code) that such contribution was used (or is to be used) for relief efforts described in subparagraph (A)(ii), and(C)the taxpayer has elected the application of this subsection with respect to such contribution.(3)Cross-referenceFor the suspension of the limitation on qualified disaster relief contributions made by an individual during 2020, see section 2205(a) of the CARES Act. (b)Special rules for qualified disaster-Related personal casualty losses(1)In generalIf an individual has a net disaster loss for any taxable year—(A)the amount determined under section 165(h)(2)(A)(ii) of the Internal Revenue Code of 1986 shall be equal to the sum of—(i)such net disaster loss, and(ii)so much of the excess referred to in the matter preceding clause (i) of section 165(h)(2)(A) of such Code (reduced by the amount in clause (i) of this subparagraph) as exceeds 10 percent of the adjusted gross income of the individual,(B)in the case of qualified disaster-related personal casualty losses, section 165(h)(1) of such Code shall be applied to by substituting $500 for $500 ($100 for taxable years beginning after December 31, 2009),(C)the standard deduction determined under section 63(c) of such Code shall be increased by the net disaster loss, and(D)section 56(b)(1)(E) of such Code shall not apply to so much of the standard deduction as is attributable to the increase under subparagraph (C) of this paragraph.(2)Net disaster lossFor purposes of this subsection, the term net disaster loss means the excess of qualified disaster-related personal casualty losses over personal casualty gains (as defined in section 165(h)(3)(A) of the Internal Revenue Code of 1986).(3)Qualified disaster-related personal casualty lossesFor purposes of this subsection, the term qualified disaster-related personal casualty losses means losses described in section 165(c)(3) of the Internal Revenue Code of 1986 which arise in a qualified disaster area on or after the first day of the incident period of the qualified disaster to which such area relates, and which are attributable to such qualified disaster.(c)Temporary special rule for determining earned income for taxpayers whose income was affected by COVID–19 disaster(1)In generalIf the earned income of the taxpayer for the taxpayer’s first taxable year beginning in 2020 is less than the earned income of the taxpayer for the preceding taxable year, the credits allowed under sections 24(d) and 32 of the Internal Revenue Code of 1986 may, at the election of the taxpayer, be determined by substituting—(A)such earned income for the preceding taxable year, for(B)such earned income for the taxpayer’s first taxable year beginning in 2020.(2)Earned income(A)In generalFor purposes of this section, the term earned income has the meaning given such term under section 32(c) of the Internal Revenue Code of 1986.(B)Application to joint returnsFor purposes of subsection (a), in the case of a joint return, the earned income of the taxpayer for the preceding taxable year shall be the sum of the earned income of each spouse for such preceding taxable year.(3)Special rules(A)Errors treated as mathematical errorFor purposes of section 6213 of the Internal Revenue Code of 1986, an incorrect use on a return of earned income pursuant to subsection (a) shall be treated as a mathematical or clerical error.(B)No effect on determination of gross income, etcExcept as otherwise provided in this subsection, the Internal Revenue Code of 1986 shall be applied without regard to any substitution under subsection (a).6.Treatment of certain possessions(a)Payments to possessions with mirror code tax systemsThe Secretary of the Treasury shall pay to each possession of the United States which has a mirror code tax system amounts equal to the loss (if any) to that possession by reason of the application of the provisions of this Act. Such amounts shall be determined by the Secretary of the Treasury based on information provided by the government of the respective possession.(b)Payments to other possessionsThe Secretary of the Treasury shall pay to each possession of the United States which does not have a mirror code tax system amounts estimated by the Secretary of the Treasury as being equal to the aggregate benefits (if any) that would have been provided to residents of such possession by reason of the provisions of this Act if a mirror code tax system had been in effect in such possession. The preceding sentence shall not apply unless the respective possession has a plan, which has been approved by the Secretary of the Treasury, under which such possession will promptly distribute such payments to its residents.(c)Mirror code tax systemFor purposes of this section, the term mirror code tax system means, with respect to any possession of the United States, the income tax system of such possession if the income tax liability of the residents of such possession under such system is determined by reference to the income tax laws of the United States as if such possession were the United States.(d)Treatment of paymentsFor purposes of section 1324 of title 31, United States Code, the payments under this section shall be treated in the same manner as a refund due from a credit provision referred to in subsection (b)(2) of such section.